Exhibit 10.2

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN

OMITTED AND FILED SEPARATELY WITH THE

SECURITIES AND EXCHANGE COMMISSION

PURSUANT TO A REQUEST FOR CONFIDENTIAL

TREATMENT FILED WITH THE COMMISSION.

THE OMITTED PORTIONS ARE INDICATED BY [**].

UNITED STATIONERS INC.

2004 LONG-TERM INCENTIVE PLAN

Performance Based Restricted Stock Unit Award Agreement

This Restricted Stock Unit Award Agreement (this “Agreement”), dated March 1,
2011, (the “Award Date”), is by and between <First Name, Last Name> (the
“Participant”), and United Stationers Inc., a Delaware corporation (the
“Company”). Any term capitalized but not defined in this Agreement will have the
meaning set forth in the Company’s 2004 Long-Term Incentive Plan (the “Plan”).

In the exercise of its discretion to grant awards under the Plan, the Committee
has determined that the Participant should receive an award of restricted stock
units (“Units”) under the Plan, on the following terms and conditions:

 

1. Grant. The Company hereby grants to the Participant a Restricted Stock Unit
Award (the “Award”) consisting of *[target number] Units (the “Target Number of
Units”), subject to possible increase to as many as *[number 50% greater than
target number] Units (the “Maximum Number of Units”) depending on the degree to
which the Company has satisfied the performance-based objectives specified in
Appendix A to this Agreement. Each Unit that vests represents the right to
receive one share of the Company’s common stock as provided in Section 5 of this
Agreement. The Award will be subject to the terms and conditions of the Plan and
this Agreement.

 

2. No Rights as a Stockholder. The Units granted pursuant to this Award do not
entitle the Participant to any rights of a stockholder of the Company’s
Stock. The Participant’s rights with respect to the Units shall remain
forfeitable at all times until satisfaction of the vesting conditions set forth
in Section 3 of this Agreement.

 

3. Vesting; Effect of Date of Termination. For purposes of this Agreement,
“Vesting Date” means any date, including the Scheduled Vesting Dates (as defined
below), on which Units subject to this Award vest as provided in this Section 3.

 

  (a) Subject to paragraphs 3(b) through 3(f), a portion of the Participant’s
Units will be eligible to vest on each of March 1, 2012, March 1, 2013 and
March 1, 2014 (the “Scheduled Vesting Dates”). Units will vest on a Scheduled
Vesting Date (i) if the Participant’s Date of Termination has not occurred
before that Scheduled Vesting Date, and (ii) only to the extent the Units have
been earned during the period from January 1, 2010 to that Scheduled Vesting
Date as provided in Section 4. The period from January 1, 2010 through
December 31, 2012 is referred to as the “Performance Period,” and the period
from January 1, 2010 through an applicable Scheduled Vesting Date is referred to
as a “Vesting Period.” If the Participant’s Date of Termination occurs for any
reason during the Performance Period, the Participant’s Units that have not yet
vested will be forfeited on and after the Participant’s Date of Termination,
except as provided in paragraphs 3(b) through 3(f).

 

  (b) If the Participant’s Date of Termination occurs during the Performance
Period by reason of the Participant’s death or Permanent and Total Disability
(as defined in paragraph 3(g)), a portion of the then unvested Units subject to
this Award will become vested as of the Participant’s Date of Termination. That
portion shall be equal to a number of Units determined by multiplying the lesser
of (i) one-third of the Target Number of Units or (ii) the Target Number of
Units not yet vested immediately prior to the Participant’s Date of Termination,
by a fraction, the numerator of which shall be the number of whole months
elapsed from the beginning of the calendar year in which the termination of
employment occurred to the Date of Termination, and the denominator of which
shall be twelve. Any remaining Units subject to this Award that do not vest as
provided in this paragraph shall be forfeited.

 

  (c) If the Participant’s Date of Termination occurs during the Performance
Period by reason of the Participant’s Retirement (as defined in paragraph 3(j)),
a portion of the then unvested Units will become vested as of the Scheduled
Vesting Date at the end of the calendar year in which the Participant’s Date of
Termination occurs. That portion shall be equal to the product of (i) the number
of Units that otherwise would have vested on that Scheduled Vesting Date had the
Participant’s employment not been terminated, and (ii) a fraction, the numerator
of which shall be the number of whole months elapsed from the beginning of the
calendar year in which the termination of employment occurred to the Date of
Termination, and the denominator of which shall be twelve. Any remaining Units
subject to this Award that do not vest as provided in this paragraph shall be
forfeited.

 

  (d) If a Change of Control occurs during the Performance Period and prior to
the Participant’s Date of Termination, then a portion of the then unvested Units
will become fully vested as of the date of such Change of Control. That portion
shall be equal to the greater of (i) 50% of the Target Number of Units not yet
vested immediately prior to the Change of Control, or (ii) an amount determined
by multiplying 50% of the Target Number of Units not yet vested immediately
prior to the Change of Control by the Performance Factor (determined as provided
in Appendix A) for the longest completed Vesting Period (if any) prior to the
date of the Change in Control. The remaining Units subject to this Award that do
not vest in accordance with the previous sentence shall remain subject to the
vesting provisions of this Agreement, with all Units that have vested as a
result of the Change of Control deemed Earned Units for purposes of applying the
formula specified in Appendix A.

 

Page 1 of 6 Pages



--------------------------------------------------------------------------------

UNITED STATIONERS INC.

2004 LONG-TERM INCENTIVE PLAN

Performance Based Restricted Stock Unit Award Agreement

 

  (e) If, during the Performance Period but within two years after a Change of
Control described in paragraph 3(d), the Participant’s Date of Termination
occurs by reason of the involuntary termination of the Participant’s employment
by the Company or its Subsidiaries without Cause or by the Participant for Good
Reason (as defined in paragraph 3(h)), all of the Target Number of Units that
did not vest as a result of the Change of Control as provided in paragraph
3(d) will vest as of the Participant’s Date of Termination.

 

  (f) If the Participant’s Date of Termination occurs during the Performance
Period and during an Anticipated Change of Control by reason of the involuntary
termination of the Participant’s employment by the Company or its Subsidiaries
without Cause or by the Participant for Good Reason, and a Change of Control
then occurs within two years following the Participant’s Date of Termination, a
number of shares of Stock equal to the portion of the Target Number of Units
forfeited on the Participant’s Date of Termination (subject to paragraph
5.2(f) of the Plan) shall be issued to the Participant on a fully vested basis
promptly, but in no event later than two and one-half months after the end of
the calendar year in which the Change of Control occurred.

 

  (g) For purposes of this Agreement, the term “Permanent and Total Disability”
means the Participant’s inability, due to illness, accident, injury, physical or
mental incapacity or other disability, effectively to carry out his duties and
obligations as an employee of the Company or its Subsidiaries or to participate
effectively and actively as an employee of the Company or its Subsidiaries for
90 consecutive days or shorter periods aggregating at least 180 days (whether or
not consecutive) during any twelve-month period.

 

  (h) For purposes of this Agreement, “Good Reason” shall mean: (i) any material
breach by the Company of this Agreement or of any employment agreement with the
Participant without Participant’s written consent, (ii) any material reduction,
without the Participant’s written consent, in the Participant’s duties,
responsibilities or authority; provided, however, that for purposes of this
clause (ii), neither (A) a change in the Participant’s supervisor or the number
or identity of the Participant’s direct reports, nor (B) a change in the
Participant’s title, duties, responsibilities or authority as a result of a
realignment or restructuring of the Company’s executive organizational chart nor
(C) a change in the Participant’s title, duties, responsibilities or authority
as a result of a realignment or restructuring of the Company shall be deemed by
itself to materially reduce Participant’s duties, responsibilities or authority,
as long as, in the case of either (B) or (C), Participant continues to report to
either the supervisor to whom he or she reported immediately prior to the Change
of Control or a supervisor of equivalent responsibility and authority; or
(iii) without Participant’s written consent: (A) a material reduction in the
Participant’s base salary, (B) the relocation of the Participant’s principal
place of employment more than fifty (50) miles from its location on the date of
a Change in Control, or (C) the relocation of the Company’s corporate
headquarters office outside of the metropolitan area in which it is located on
the date of a Change in Control. For purposes of this Agreement, a Change of
Control, alone, does not constitute Good Reason. Furthermore, notwithstanding
the above, the occurrence of any of the events described above will not
constitute Good Reason unless the Participant gives the Company written notice
within thirty (30) days after the initial occurrence of any of such events that
the Participant believes that such event constitutes Good Reason, and the
Company thereafter fails to cure any such event within sixty (60) days after
receipt of such notice.

 

  (i) For purposes of this Agreement, a Date of Termination shall be deemed to
have occurred only if on such date the Participant has also experienced a
“separation from service” as defined in the regulations promulgated under Code
Section 409A.

 

  (j) For purposes of this Agreement, “Retirement” means the Participant’s
separation from service (as defined in the regulations promulgated under Code
Section 409A) occurring after the earlier of (i) the Participant reaching age 65
or (ii) the Participant reaching age 55 and having completed at least 10 years
of Service with the Company and its Subsidiaries.

 

  (k) For purposes of this Agreement, a Change of Control shall be deemed to
have occurred only if such event would also be deemed to constitute a change in
ownership or effective control, or a change in the ownership of a substantial
portion of the assets, of the Company under Code Section 409A.

Except as otherwise specifically provided, the Company will not have any further
obligations to the Participant under this Agreement if the Participant’s Units
are forfeited as provided herein.

 

4.

Earned Units. The number of Units subject to this Award that the Participant
will be deemed to have earned (“Earned Units”) and that are eligible for vesting
as of each Scheduled Vesting Date during the Performance Period will be
determined by the extent to which the Company has satisfied the
performance-based objectives for the Vesting Period ending on the applicable
Scheduled Vesting Date as set forth in Appendix A to this Agreement. The portion
of the Units subject to this Award that will be deemed Earned Units as of each
Scheduled Vesting Date during the Performance Period will be determined
according to the formula specified in Appendix A, but in no event will the
cumulative number of Units that are deemed Earned Units as of

 

Page 2 of 6 Pages



--------------------------------------------------------------------------------

 

any Scheduled Vesting Date during the Performance Period exceed the Maximum
Number of Units. Any Units that are not earned as of either of the first two
Scheduled Vesting Dates during the Performance Period solely because of the
failure to fully satisfy an applicable performance-based objective shall remain
eligible to be earned as of a subsequent Scheduled Vesting Date during the
Performance Period.

 

5. Settlement of Units. After any Units vest pursuant to Section 3, the Company
will promptly, but in no event later than two and one-half months after the end
of the calendar year in which the Vesting Date occurred, cause to be issued to
the Participant, or to the Participant’s beneficiary or legal representative in
the event of Participant’s death, one share of Stock in payment and settlement
of each vested Unit. Such issuance shall be evidenced by a stock certificate or
appropriate entry on the books of the Company or a duly authorized transfer
agent of the Company, shall be subject to the tax withholding provisions of
Section 6, and shall be in complete satisfaction of such vested Units. If the
Units that vest include a fractional Unit, the Company will round the number of
vested Units down to the nearest whole Unit prior to issuance of the shares as
provided herein. Notwithstanding the foregoing, if any amount shall be payable
with respect to this Award as a result of the Participant’s “separation from
service” at such time as the Participant is a “specified employee” (as those
terms are defined in regulations promulgated under Code Section 409A) and such
amount is subject to the provisions of Code Section 409A, then no payment shall
be made, except as permitted under Code Section 409A, prior to the first day of
the seventh calendar month beginning after the Participant’s separation from
service (or the date of Participant’s earlier death), or as soon as
administratively practicable thereafter.

 

6. Tax Matters. The Committee may require the Participant, or the alternate
recipient identified in Section 5, to satisfy any potential federal, state,
local or other tax withholding liability. Such liability must be satisfied at
the time such Units are settled in shares of Stock. At the election of the
Participant, and subject to such rules and limitations as may be established by
the Committee from time to time, such withholding obligations may be satisfied:
(i) through a cash payment by the Participant, (ii) through the surrender of
shares of Stock that the Participant already owns (provided, however, to the
extent shares described in this clause (ii) are used to satisfy more than the
minimum statutory withholding obligation, as described below, then payments made
with shares of Stock in accordance with this clause (ii) shall be limited to
shares held by the Participant for not less than six months prior to the payment
date), (iii) through the surrender of shares of Stock to which the Participant
is otherwise entitled in respect of the Award under this Agreement; provided,
however, that such shares under this clause (iii) may be used to satisfy not
more than the minimum statutory withholding obligation of the Company or
applicable Subsidiary (based on minimum statutory withholding rates for federal,
state and local tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income), or (iv) any combination of clauses (i),
(ii) and (iii); provided, however, that the Committee shall have sole discretion
to disapprove of an election pursuant to any of clauses (ii)-(iv) and that the
Committee may require that the method of satisfying such an obligation be in
compliance with Section 16 of the Exchange Act (if the Participant is subject
thereto) and any other applicable laws and the respective rules and regulations
thereunder. Any fraction of a share of Stock which would be required to satisfy
such an obligation will be disregarded and the remaining amount due will be paid
in cash by the Participant.

 

7. Compliance with Laws. Despite the provisions of Section 5 hereof, the Company
is not required to issue or deliver any certificates for shares of Stock if at
any time the Company determines that the listing, registration or qualification
of such shares upon any securities exchange or under any law, the consent or
approval of any governmental body or the taking of any other action is necessary
or desirable as a condition of, or in connection with, the issuance or delivery
of the shares hereunder in compliance with all applicable laws and regulations,
unless such listing, registration, qualification, consent, approval or other
action has been effected or obtained, free of any conditions not acceptable to
the Company.

 

8. No Right to Employment. Nothing herein confers upon the Participant any right
to continue in the employ of the Company or any Subsidiary.

 

9. Nontransferability. Except as otherwise provided by the Committee or as
provided in Section 5, and except with respect to shares of Stock issued in
settlement of vested Units, the Participant’s interests and rights in and under
this Agreement may not be assigned, transferred, exchanged, pledged or otherwise
encumbered other than as designated by the Participant by will or by the laws of
descent and distribution. Issuance of shares of Stock in settlement of Units
will be made only to the Participant; or, if the Committee has been provided
with evidence acceptable to it that the Participant is legally incompetent, the
Participant’s personal representative; or, if the Participant is deceased, to
the designated beneficiary or other appropriate recipient in accordance with
Section 5 hereof. The Committee may require personal receipts or endorsements of
a Participant’s personal representative, designated beneficiary or alternate
recipient provided for herein, and the Committee shall extend to those
individuals the rights otherwise exercisable by the Participant with regard to
any withholding tax election in accordance with Section 6 hereof. Any effort to
otherwise assign or transfer any Units or any rights or interests therein or
thereto under this Agreement will be wholly ineffective, and will be grounds for
termination by the Committee of all rights and interests of the Participant and
his or her beneficiary in and under this Agreement.

 

10. Administration and Interpretation. The Committee has the authority to
control and manage the operation and administration of the Plan. Any
interpretations of the Plan by the Committee and any decisions made by it under
the Plan are final and binding on the Participant and all other persons.

 

11. Governing Law. This Agreement and the rights and obligations hereunder shall
be governed by and construed in accordance with the laws of the state of
Delaware, without regard to principles of conflicts of law of Delaware or any
other jurisdiction.



--------------------------------------------------------------------------------

12. Sole Agreement. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to all of the terms and conditions
of the Plan (as the same may be amended in accordance with its terms), a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company. In addition, this Agreement and the Participant’s rights hereunder
shall be subject to all interpretations, determinations, guidelines, rules and
regulations adopted or made by the Committee from time to time pursuant to the
Plan. This Agreement is the entire agreement between the parties to it with
respect to the subject matter hereof, and supersedes any and all prior oral and
written discussions, commitments, undertakings, representations or agreements
(including, without limitation, any terms of any employment offers, discussions
or agreements between the parties).

 

13. Binding Effect. This Agreement will be binding upon and will inure to the
benefit of the Company and the Participant and, as and to the extent provided
herein and under the Plan, their respective heirs, executors, administrators,
legal representatives, successors and assigns.

 

14. Amendment and Waiver. This Agreement may be amended in accordance with the
provisions of the Plan, and may otherwise be amended by written agreement
between the Company and the Participant without the consent of any other
person. No course of conduct or failure or delay in enforcing the provisions of
this Agreement will affect the validity, binding effect or enforceability of
this Agreement.

IN WITNESS WHEREOF, the Company has duly executed this Agreement as of the Award
Date.

 

Very truly yours,

UNITED STATIONERS INC.

By:

 

/s/ Frederick B. Hegi, Jr.

Frederick B. Hegi, Jr.

Chairman of the Board



--------------------------------------------------------------------------------

Appendix A

Earned Units and Performance-Based Objectives

Performance Period: January 1, 2011 through December 31, 2013

The determination of the number of Units that will be earned as of each
Scheduled Vesting Date during the Performance Period specified above as provided
in Section 4 of the Agreement will be determined as follows:

 

  1. The Company’s Economic Profit (as defined below) for the period beginning
on the first day of the Performance Period and ending on the applicable
Scheduled Vesting Date (the “Vesting Period”) will be calculated.

 

  2. Based on that actual Economic Profit, the Performance Factor for the
relevant Vesting Period will be determined from the following table by
determining where the Company’s actual Economic Profit falls relative to the
goals specified in the applicable column of the table below, and then selecting
the corresponding Performance Factor. If the Company’s actual Economic Profit
for any Vesting Period is between two amounts shown in the applicable column of
the table, the corresponding Performance Factor will be determined by linear
interpolation between the two relevant Performance Factors shown in the
table. If actual Economic Profit for the Vesting Period is less than or equal to
the Minimum amount specified, the Performance Factor is zero, and if it greater
than the Maximum amount specified, the Performance Factor will be equal to the
percentage specified for the Maximum amount.

 

     Company’s Cumulative Economic Profit Goals and Corresponding 
Performance Factors
During the Vesting Periods Ending on the Scheduled Vesting Dates Indicated    
   December 31, 2011     December 31, 2012     December 31, 2013        EP Goal
    Perf. Factor     EP Goal     Perf. Factor     EP Goal     Perf. Factor  

Minimum

   $ [** ]      0 %    $ [** ]      0 %    $ [** ]      0 % 

Target

   $ [** ]      100 %    $ [** ]      100 %    $ [** ]      100 % 

Maximum

   $ [** ]      150 %    $ [** ]      150 %    $ [** ]      150 % 

 

  3. The number of Earned Units as of any Scheduled Vesting Date will be
calculated using the following formula:

(Performance Factor x Cumulative Unit Percentage x Target Number of Units) —
Number of Previously Earned Units

where:

 

  •  

“Performance Factor” is the percentage determined as provided in item 2 above;

 

  •  

“Cumulative Unit Percentage” is the percentage in the following table that
corresponds to the Scheduled Vesting Date marking the end of the relevant
Vesting Period:

 

Scheduled Vesting Dates

   Cumulative Unit Percentage  

December 31, 2010

     33 1/3 % 

December 31, 2011

     66 2/3 % 

December 31, 2012

     100 % 

 

  •  

“Target Number of Units” is the number associated with that term in Section 1 of
the Agreement; and

 

  •  

“Number of Previously Earned Units” is the number of Units subject to the Award
that had already been determined to be Earned Units during the Performance
Period prior to the applicable Scheduled Vesting Date.

 

  4.

For purposes of this Appendix A, the Company’s “Economic Profit” for any Vesting
Period shall mean profit after applying a capital charge based on the long-term
weighted average cost of capital. Profit is defined as tax-effected earnings
before interest and taxes as reported in the Company’s audited annual
consolidated financial statements. Total capital used to calculate the capital
charge includes all assets and liabilities except for cash or cash equivalents,
debt (including Asset Backed Securitization) and stockholders’ equity. Profit
and total capital will be calculated without regard to any change in accounting
standards promulgated by the Financial Accounting Standards Board or similar
accounting standards body that becomes effective after commencement of the
Performance Period and is applicable to the Company, and will be adjusted to
eliminate: (i) the carrying value and



--------------------------------------------------------------------------------

 

amortization of intangible assets associated with any acquisition of all or
substantially all of the stock or assets of a business consummated during the
Performance Period, and (ii) the LIFO expense and LIFO reserve and (iii) the
carrying value of the assets and liabilities associated with the Company’s
pension benefits, post-retirement benefits and interest rate swap agreements to
the extent reflected in Other Comprehensive Income as it appears on the
Company’s financial statements and (iv) amortization of intangible assets
associated with acquisitions completed after January 1, 2005 but before
January 1, 2010 and to restate those intangibles back to their original value at
the time of acquisition, provided that the adjustments set forth in the
foregoing clauses (i) and (iii) shall be net of any tax effects.

 

  5. As an example, to compute the number of Earned Units as of the first,
second and third Scheduled Vesting Dates, assume the following facts: (i) the
Target Number of Units was 15,000; (ii) the Company’s actual Economic Profit for
the Vesting Period ending on the first Scheduled Vesting Date was half-way
between the Minimum Amount and the Target Amount, resulting in a Performance
Factor of 50%; (iii) the Company’s actual Economic Profit for the Vesting Period
ending on the second Scheduled Vesting Date was half-way between the Target
Amount and the Maximum Amount, resulting in a Performance Factor of 125%; and
(iv) the Company’s actual Economic Profit for the Vesting Period ending on the
third Scheduled Vesting Date was 60% of the way between the Target Amount and
the Maximum Amount, resulting in a Performance Factor of 130%. Under these
facts, the number of additional Earned Units that would vest as of each
Scheduled Vesting Date would be:

 

First Determination Date:

   (50% x 33 1/3% x 15,000) – 0 = 2,500 Units

Second Determination Date:

   (125% x 66 2/3% x 15,000) – 2,500 = 10,000 Units

Third Determination Date:

   (130% x 100% x 15,000) – 12,500 = 7,000 Units